Exhibit 10(h) 2003 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN (Amended and Restated as of February 7, 2014) I.Non-Employee Director Compensation A. Establishment of Annual Compensation An annual compensation amount (the “Annual Base Compensation”) payable to Non-Employee Directors (hereafter "Directors") of General Electric Company (the “Company”) shall be established from time-to-time by the Board of Directors.Directors who are members of the Audit Committee, the Management Development and Compensation Committee or the Risk Committee shall also receive additional annual compensation equal to ten percent (10%) of the Annual Base Compensation for service on each such committee, and any director who is serving as the lead independent director shall also receive additional annual compensation equal to twenty percent (20%) of the Annual Base Compensation (in each case, such additional compensation together with the Annual Base Compensation are collectively referred to as the “Annual Compensation”).The amount of Annual Compensation will be reported annually in the Proxy Statement. B.Payment of Annual Compensation 1. The Annual Compensation shall be payable in quarterly installments, with each installment payable as promptly as practicable following the last business day of the calendar quarter to which it applies.Quarterly payments shall be pro rated if Board service commences or terminates during a calendar quarter. 2. The Annual Compensation shall be paid sixty percent (60%) in Deferred Stock Units ("DSUs") and forty percent (40%) in cash.The number of DSUs to be paid and the terms of the DSUs shall be determined as provided in the following sections of this Plan. 3. Prior to the beginning of the calendar year of their annual election to the Board, Directors who have previously been elected to the Board may elect to receive in DSUs all or part of that portion of his or her Annual Compensation otherwise payable in cash.Notwithstanding the above, within 30 days from the date of their initial election or appointment to the Board, Directors may elect to receive in DSUs all or part of that portion of his or her Annual Compensation otherwise payable in cash; provided, however, that such election shall only apply to Annual Compensation earned in calendar quarters beginning after the date of such election.Such elections shall be irrevocable for the period for which the director is elected. 4. All DSUs earned with respect to Annual Compensation will be credited to the Director's DSU account (the “DSU Account”) when such Annual Compensation is otherwise payable (the "Payment Date"). 5. The Director's DSU Account will be credited with the number of DSUs calculated to the nearest thousandths of a DSU, determined by dividing the dollar amount of Annual Compensation to be paid in DSUs on the Payment Date by the average of the closing market price of the Company's common stock as reported on the Consolidated Tape of the New York Stock Exchange for the 20 trading days immediately preceding such Payment Date. II.Administration of DSU Accounts A.Consolidation of Prior Deferred Fee Accounts For Directors serving on the Board on January 1, 2003, the balances of deferred stock units in any deferred fee accounts maintained by the Company under the Company's Non-Employee Director Deferred Fee Plan in effect on December 31, 2002, or predecessors to that plan, shall be deemed to be transferred to the DSU Accounts established under this Plan, and, together with any other amounts specifically credited to a Director's DSU Account, shall be administered under the terms of this Plan.The balances of deferred stock units in any deferred fee accounts maintained by the Company under the Company's Non-Employee Director Deferred Fee Plan in effect on December 31, 2002, or predecessors to that plan, for former directors who were not serving on the Board on January 1, 2003 shall be administered under the applicable terms of such prior plan or plans. B.Crediting With Dividend Equivalents 1.
